Citation Nr: 1603519	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service sun and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing in June 2012, before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).

This case was remanded in January and December 2014.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision so that this claim is afforded every consideration.

Following the December 2014 remand by the Board, the Veteran underwent a VA examination in May 2015 to obtain an opinion as to the etiology of his hypertension.  The examiner was of the opinion that the Veteran's hypertension is not at least as likely as not the result of his presumed exposure to Agent Orange in Vietnam.  While the physician assistant noted that there was no medical or scientific evidence to link hypertension to military service, for the most part, the rationale centered on the fact that hypertension is not listed as a presumptive disease based on exposure to Agent Orange. 

The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); see Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans."  Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116(b)(1)).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id.

In formulating her opinion, it appears that the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116(2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences"), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed.Reg. 29,107, 29,108 (May 19, 1993).

As the Court held in Polovick:  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet.App. at 55.  Accordingly, on remand an additional opinion is required that takes into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply in his case.  

A VA examiner in June 2014 determined that hypertension was not caused by service-connected diabetes mellitus.  However, the VA examiner did not comment on whether his diabetes mellitus aggravates his hypertension.  Therefore, further opinion is needed.

At this VA examination, the Veteran reported that he was initially diagnosed with hypertension 15 years previously.  The record does not contain any medical records that pertain to the initial diagnosis of hypertension.  The RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he submit an updated list of the doctors and health care facilities that have treated his hypertension, especially those records that pertain to his initial diagnosis of hypertension.

2.  Arrange for a VA physician (an Internist) to review the Veteran's claims folder.   

(a)  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is etiologically related to his active service, to specifically include his presumed exposure to Agent Orange based on his Vietnam service.  

In providing this opinion, the physician should indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.    

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (a) caused by, or (b) permanently aggravated by his diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the Veterans Benefits Management System (VBMS) e-folders.  If the physician's report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.  

4.  Finally, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




